Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-2, 5-8, 10-20 and 26-35 are pending in this application.

Election/Restrictions
Applicant’s election of Group I and a single disclosed species (see below) in the reply filed on 06/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

    PNG
    media_image1.png
    115
    221
    media_image1.png
    Greyscale

The examiner searched the elected species and found no prior art, thus, the search was expanded to cover full scope of the elected invention and stopped when a prior art was found.  
Upon further review of the search result, the examiner found 7 compounds that were not included in the previous 102(a)(1) rejection.   Since the reference is the same reference used in the First Action, the examiner will not make this Office Action Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8, 11-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. WO2016/039448 A1.  Cited reference teaches the following compounds that are the same as applicants.
      
    PNG
    media_image2.png
    263
    665
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    262
    713
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    38
    652
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    223
    500
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    25
    239
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    236
    681
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    261
    610
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    59
    706
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    306
    368
    media_image10.png
    Greyscale

RN   1885890-73-2  HCAPLUS
CN   2-Pyridinecarboxamide, 5-bromo-3-(2-oxo-1-pyrrolidinyl)-N-[6-
     (trifluoromethyl)-3-pyridinyl]-  (CA INDEX NAME)


    PNG
    media_image11.png
    275
    368
    media_image11.png
    Greyscale


Since the prior art compounds shown above are the same as applicants, a 102(a)(1) rejection is proper.  

Information Disclosure Statement
5.	Applicant’s Information Disclosure Statement, filed on 07/28/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.

Allowable Subject Matter
6.	Claim 18 is allowed.

Objection
7.	Claims 10, 17, 19 and 30-35 are objected to as being dependent upon a rejected base claim 1. 
  
	In order to expedite prosecution after rejoinder, the examiner recommends that applicants delete “or preventing” from claim 26 and also recite specific diseases in claim 26 as it was done in claim 27. 	
		 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



August 19, 2021